Exhibit 10.3

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as of this 1st day
of October, 2003 by and between Hollywood Casino Shreveport, a Louisiana
partnership (the “Company”), and Melvyn Thomas, an individual residing in Nevada
(“Executive”).

WHEREAS, Executive desires to become employed by the Company, and the Company
desires to employ Executive upon the terms and conditions hereinafter set forth.

NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:

1.     Employment.  The Company hereby agrees to employ Executive and Executive
hereby accepts such employment, in accordance with the terms, conditions and
provisions hereinafter set forth.

1.1.          Duties and Responsibilities.  Executive shall serve as General
Manager of the Company.  Executive shall perform all duties and accept all
responsibilities incident to such position as may be reasonably assigned to him
by the Board of Directors (the “Board”) of the Company’s managing general
partner.  Executive’s principal place of employment shall be in Shreveport,
Louisiana.

1.2.          Term.

(a)           Initial Term.  The term of this Agreement shall begin on October
1, 2003 (the “Commencement Date”), and shall terminate at the close of business
on the second anniversary of the Commencement Date (the “Initial Term”), unless
earlier terminated in accordance with Section 3 hereof.

 

(b)           Renewal Terms.  This Agreement may be renewed for such additional
periods as the parties may agree (each, a “Renewal Term” and, together with the
Initial Term, the “Employment Term”) only upon execution of a written renewal
agreement signed by Executive and a duly authorized officer of the Company.  In
the event the parties have not executed a renewal agreement prior to the
expiration of the Employment Term but Executive continues to be employed by the
Company after such time, Executive shall be deemed to be employed “at will” and
the parties will have no further obligations to each other under this Agreement
other than under Sections 3.1, 3.4(b), 5, 6, 7 and 9 through 19.

 

1.3.          Extent of Service.  Executive agrees to use Executive’s best
efforts to carry out Executive’s duties and responsibilities and, consistent
with the other provisions of this Agreement, to devote substantially all of
Executive’s business time, attention and energy thereto.  The foregoing shall
not be construed as preventing Executive from serving on the board of
philanthropic organizations (so long as such service does not materially
interfere with Executive’s duties hereunder) or investing assets in such form or
manner as will not require services on the part of Executive.

 

 

1

--------------------------------------------------------------------------------


 

2.             Compensation.  For all services rendered by Executive to the
Company, the Company shall compensate Executive as set forth below.

 

2.1.          Base Salary.  The Company shall pay Executive a base salary (“Base
Salary”), commencing on the Commencement Date, at the annual rate of $225,000,
payable in installments at such times as the Company customarily pays its other
senior executives (“Peer Executives”).  Executive’s performance and Base Salary
shall be reviewed annually.  Any changes in Base Salary or other compensation
shall be made in the sole and absolute discretion of the Board.

 

2.2.          Cash Bonuses.

 

(a)           Annual Bonus.  Executive shall be eligible to receive an annual
cash bonus of up to 100% of Base Salary if Executive attains certain performance
goals to be mutually established by the Board and Executive.  Executive’s
participation in such plan shall be pro-rated during Executive’s first calendar
year of employment based on the number of days of actual employment.

 

(b)           Stay Bonus.  Executive shall be eligible to receive an additional
cash bonus of $50,000 payable on the earlier of the effective date of a
recapitalization of the Company approved by the Board or the second anniversary
of the Commencement Date.  Such bonus shall be paid in accordance with the
Company’s standard payroll practices.

 

2.3.          Equity Compensation.  Subject to obtaining the necessary
approvals, the Company shall cause to be granted to Executive options pursuant
to, and subject to the terms and conditions of, the then current equity
compensation plan of Penn National Gaming, Inc. for 15,000 shares of Penn
National Gaming, Inc. common stock at an exercise price based on the fair market
value of the stock determined in accordance with the plan.  Such options will
vest as follows:

 

i.              25% on the first anniversary of the Commencement Date;

ii.             25% on the second anniversary of the Commencement Date;

iii.            25% on the third anniversary of the Commencement Date; and

iv.            25% on the fourth anniversary of the Commencement Date.

 

2.4.          Other Benefits.  Executive shall be entitled to participate in all
other employee benefit plans and programs, including, without limitation,
health, vacation, retirement, deferred compensation or SERP, made available to
other Peer Executives, as such plans and programs may be in effect from time to
time and subject to the eligibility requirements of the each plan.  Nothing in
this Agreement shall prevent the Company from amending or terminating any
retirement, welfare or other employee benefit plans or programs from time to
time, as the Company deems appropriate and consistent with applicable law. 
Executive shall be eligible for medical coverage on the Commencement Date.

 

2.5.          Vacation, Sick Leave and Holidays.  Executive shall be entitled in
each calendar year to vacation time in accordance with the Company’s vacation
policy for Peer Executives.  Each vacation shall be taken by Executive at such
time or times as agreed upon by the Company and Executive, and any portion of
Executive’s allowable vacation time not used during the

 

2

--------------------------------------------------------------------------------


calendar year shall be subject to the Company’s payroll policies regarding
carryover vacation.  Executive shall be entitled to holiday and sick leave in
accordance with the Company’s holiday pay policy and its other
pay-for-time-not-worked policies.

 

2.6.          Reimbursement of Expenses.  Executive shall be provided with
reimbursement of reasonable expenses related to Executive’s employment by the
Company on a basis no less favorable than that authorized from time to time for
Peer Executives.

 

2.7.          Relocation and Temporary Housing.  The Company will pay, or
reimburse Executive, for reasonable relocation and temporary housing expenses
for Executive and Executive’s immediate family.  Such payment/reimbursement will
be based upon the Company’s relocation and temporary housing policies in effect
at such time, which policies will be at least as favorable to Executive as those
in effect for affiliated entities.  Without limiting the generality of the
foregoing, the Company acknowledges that the foregoing will include
transportation of three automobiles.

 

3.             Termination.  Executive’s employment may be terminated prior to
the end of the Employment Term in accordance with, and subject to the terms and
conditions, set forth below.

 

3.1.          Termination by the Company.

 

(a)           Without Cause.  The Company may terminate Executive at any time
without Cause (as defined in subsection (b) below) upon the delivery of written
notice to Executive, which notice shall set forth the effective date of such
termination.

 

(b)           With Cause.  The Company may terminate Executive at any time for
Cause effective immediately upon delivery of written notice to Executive.  As
used herein, the term “Cause” shall mean:

 

(i)            Executive shall have been indicted for, or convicted (based on a
trial, a plea of guilty or nolo contendere, or otherwise) of, any misdemeanor
involving allegations of fraud, theft, perjury or conspiracy or any felony;

 

(ii)           Executive is found disqualified or not suitable to hold a casino
or other gaming license by a governmental gaming authority in any jurisdiction
where Executive is required to be found qualified, suitable or licensed;

 

(iii)          Executive materially breaches any Company policy and fails to
cure such breach within 15 days after receipt of written notice thereof or
Executive materially breaches the terms of Sections 5, 6 or 7 this Agreement; or

 

(iv)          Executive misappropriates corporate funds or commits other acts of
dishonesty as determined in good faith by the Board.

 

 

3

--------------------------------------------------------------------------------


 

3.2.          Termination by the Executive.  Executive may voluntarily terminate
employment for any reason effective upon 60 days’ prior written notice to the
Company, unless the Company waives such notice requirement (in which case the
Company shall notify Executive in writing as to the effective date of
termination).  The Company and Executive, however, recognize and agree that they
mutually agreed upon the term of this Agreement and that Executive is expected
to complete fully the Employment Term.

3.3.          Termination for Death or Disability.  In the event of the death or
total disability of Executive, this Agreement shall terminate effective as of
the date of Executive’s death, subject to any applicable federal or state
disability or leave laws, Disability.  For purposes of this Agreement, Executive
shall be deemed to have a “Disability” if (i) for physical or mental reasons,
Executive is, with or without reasonable accommodation, unable to perform the
essential functions of his job duties for a period of not less than ninety (90)
calendar days during any twelve-month period, and (ii) Executive has a “total
disability,” as that term is defined in the Company’s Long Term Disability
Insurance Policy in effect at the time of such determination.

3.4.          Payments Due Upon Termination.

(a)           Generally.  Upon any termination described in Sections 3.1, 3.2 or
3.3 above, Executive shall be entitled to receive any amounts due for Base
Salary earned or expenses incurred through the effective date of termination and
any benefits accrued or earned on or prior to such date in accordance with the
terms of any applicable benefit plans and programs.

(b)           Without Cause.  In the event the Company terminates Executive’s
employment without Cause (either before or after expiration of the Employment
Term), and subject to Executive executing a mutual release in a form reasonably
acceptable to the Company and Executive, Executive shall be entitled to receive
the following in lieu of any other severance:

(i)            Executive shall receive a cash payment equal to Executive’s
monthly Base Salary at the rate in effect on the effective date of termination
multiplied by the greater of (i) the number of months remaining in the Initial
Term or (ii) six months (the “Severance Period”).

 

(ii)           Executive shall continue to receive the health benefits coverage
in effect on the effective date of termination (or as the same may be changed
from time to time for Peer Executives) for Executive and, if any, Executive’s
spouse and dependents for the Severance Period.  At the option of the Company,
the Company may elect to pay Executive cash in lieu of such coverage in an
amount equal to Executive’s after-tax cost of obtaining generally comparable
coverage for such period.

 

(c)           Death or Disability.  In the event the Company terminates
Executive’s employment due to the death or total disability of Executive,
Executive shall be entitled to receive the following in lieu of any other
severance:

(i)            Executive shall receive a cash payment equal to 175% of
Executive’s monthly Base Salary at the rate in effect on the effective date of
termination multiplied by the number of months remaining in the Severance
Period.

 

 

4

--------------------------------------------------------------------------------


 

(ii)           Executive shall continue to receive the health benefits coverage
in effect on the effective date of termination (or as the same may be changed
from time to time for Peer Executives) for Executive and, if any, Executive’s
spouse and dependents for the Severance Period.  At the option of the Company,
the Company may elect to pay Executive cash in lieu of such coverage in an
amount equal to Executive’s after-tax cost of obtaining generally comparable
coverage for such period.

 

(d)           Payments.   All payments due under this Section 3.4 shall be made
within 15 days of the effective date of termination provided the release, if
applicable, has been executed by Executive.  Except as otherwise provided in
this Section 3.4, no other payments or benefits shall be due under this
Agreement to Executive.

3.5.          Options.  Except as otherwise provided in the relevant option plan
or option agreement or as otherwise approved by the Board, all options granted
to Executive shall cease vesting on the effective date of termination,
regardless of the reason therefor.

3.6.          Notice of Termination.  Any termination of Executive’s employment
shall be communicated by a written notice of termination delivered within the
time period specified in this Section 3.  The notice of termination shall (i)
indicate the specific termination provision in this Agreement relied upon, (ii)
briefly summarize the facts and circumstances deemed to provide a basis for a
termination of employment and the applicable provision hereof, and (iii) specify
the termination date in accordance with the requirements of this Agreement.

4.     No Conflicts of Interest.  Executive agrees that throughout the period of
Executive’s employment hereunder or otherwise, Executive will not perform any
activities or services, or accept any other employment relationship that would
interfere with or present a conflict of interest concerning Executive’s
employment with the Company.  Executive agrees and acknowledges that Executive’s
employment by the Company is conditioned upon Executive adhering to and
complying with the business practices and requirements of ethical conduct set
forth in writing from time to time by the Company in its employee manual or
similar publication.  Executive represents and warrants that no other contract,
agreement or understanding to which Executive is a party or may be subject will
be violated by the execution of this Agreement by Executive and/or by the
performance of any of Executive’s duties and obligations under this Agreement.

5.     Confidentiality.  Executive recognizes and acknowledges that Executive
will have access to certain confidential information of the Company and that
such information constitutes valuable, special and unique property of the
Company (including, but not limited to, information such as business strategies,
identity of acquisition or growth targets, marketing plans, customer lists, and
other business related information for the Company’s customers).  Executive
agrees that Executive will not, for any reason or purpose whatsoever, during or
after the term of employment, disclose any of such confidential information to
any party, and that Executive will keep inviolate and secret all confidential
information or knowledge which Executive has access to by virtue of Executive’s
employment with the Company, except as otherwise may be necessary in the
ordinary course of performing Executive’s duties with the Company.

 

 

5

--------------------------------------------------------------------------------


 

6.     Non-Competition.

(a)           As used herein, the term “Restriction Period” shall mean a period
equal to the remainder of the Employment Term in effect on the effective date of
termination; provided, however, that, in the event the Company terminates
Executive without Cause under Section 3.1(a), the Restriction Period shall be
deemed not to exceed the Severance Period.  The Restriction Period shall never
exceed two (2) years.

(b)           During Executive’s employment by the Company and for the duration
of the Restriction Period thereafter, Executive shall not, except with the prior
written consent of the Company, directly or indirectly, own, manage, operate,
join, control, finance or participate in the ownership, management, operation,
control or financing of, or be connected as an officer, director, employee,
partner, principal, agent, representative, consultant or otherwise with, or use
or permit Executive’s name to be used in connection with, any business or
enterprise which owns or operates a gaming or pari-mutuel facility located
within 50 miles of any gaming or pari-mutuel facility owned or operated by the
Company in any of the parishes in the State of Louisiana or any of the
municipalities in the other U.S. States specified in Exhibit A hereto.

(c)           The foregoing restrictions shall not be construed to prohibit
Executive’s ownership of less than 5% of any class of securities of any
corporation which is engaged in any of the foregoing businesses and has a class
of securities registered pursuant to the Securities Exchange Act of 1934,
provided that such ownership represents a passive investment and that neither
Executive nor any group of persons including Executive in any way, either
directly or indirectly, manages or exercises control of any such corporation,
guarantees any of its financial obligations, otherwise takes any part in its
business, other than exercising Executive’s rights as a shareholder, or seeks to
do any of the foregoing.

7.     Non-Solicitation.  During Executive’s employment by the Company and for a
period equal to the greater of the Restriction Period or one year after the
effective date of termination, Executive will not, except with the prior written
consent of the Company, (i) directly or indirectly, solicit or hire, or
encourage the solicitation or hiring of, any person who is, or was within a six
month period prior to such solicitation or hiring, an employee of the Company or
any of its affiliates for any position as an employee, independent contractor,
consultant or otherwise or (ii) divert or attempt to divert any existing
business of the Company or any of its affiliates.

8.     Document Surrender.  Upon the termination of Executive’s employment for
any reason, Executive shall immediately surrender and deliver to the Company all
documents, correspondence and any other information, of any type whatsoever,
from the Company or any of its agents, servants, employees, suppliers, and
existing or potential customers, that came into Executive’s possession by any
means whatsoever during the course of Executive’s employment with the Company.

9.     Governing Law.  This Agreement shall be governed by and construed in
accordance with the internal laws (and not the law of conflicts) of the State of
Louisiana.

 

 

6

--------------------------------------------------------------------------------


 

10.   Jurisdiction.  The parties hereby irrevocably consent to the jurisdiction
of the courts of the State of Louisiana for all purposes in connection with any
action or proceeding which arises out of or relates to this Agreement and agree
that any action instituted under this Agreement shall be commenced, prosecuted
and continued only in the state or federal courts having jurisdiction for
matters arising in Shreveport, Louisiana, which shall be the exclusive and only
proper forum for adjudicating such a claim.

11.   Notices.  All notices and other communications required or permitted under
this Agreement or necessary or convenient in connection herewith shall be in
writing and shall be deemed to have been given when hand delivered, delivered by
guaranteed next-day delivery or sent by facsimile (with confirmation of
transmission) or shall be deemed given on the third business day when mailed by
registered or certified mail, as follows (provided that notice of change of
address shall be deemed given only when received):

If to the Company, to:

Hollywood Casino Shreveport

c/o HCS I, Inc.

Two Galleria Tower, Suite 2200

13455 Noel Road, LB 48

Dallas, Texas 75240

 

Attention: President

 

If to Executive, to:

Melvyn Thomas

900 South Meadows Parkway, #3221

Reno, NV  89521

 

Fax:  775-852-2149

 

or to such other names or addresses as the Company or Executive, as the case may
be, shall designate by notice to each other person entitled to receive notices
in the manner specified in this Section.

12.           Contents of Agreement; Amendment and Assignment.

12.1.        This Agreement sets forth the entire understanding between the
parties hereto with respect to the subject matter hereof and supersedes all
prior or contemporaneous agreements or understandings with respect to thereto
and cannot be changed, modified, extended, waived or terminated except through a
written instrument signed by the party against which it is to be enforced.

12.2.        All of the terms and provisions of this Agreement shall be binding
upon and inure to the benefit of and be enforceable by the respective heirs,
executors, administrators, legal representatives, successors and assigns of the
parties hereto, except that the duties and

 

7

--------------------------------------------------------------------------------


 

responsibilities of Executive under this Agreement are of a personal nature and
shall not be assignable or delegable in whole or in part by Executive.

13.           Severability.  If any provision of this Agreement or application
thereof to anyone or under any circumstances is adjudicated to be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect any other provision or application of this Agreement which can be given
effect without the invalid or unenforceable provision or application and shall
not invalidate or render unenforceable such provision or application in any
other jurisdiction.  If any provision is held void, invalid or unenforceable
with respect to particular circumstances, it shall nevertheless remain in full
force and effect in all other circumstances.  In addition, if any court
determines that any part of Sections 5, 6 or 7 hereof (the “Covenants”) is
unenforceable because of its duration, geographical scope or otherwise, such
court will have the power to modify such provision and, in its modified form,
such provision will then be enforceable.

 

14.   Remedies.

14.1.        No remedy conferred upon a party by this Agreement is intended to
be exclusive of any other remedy, and each and every such remedy shall be
cumulative and shall be in addition to any other remedy given under this
Agreement or now or hereafter existing at law or in equity.

14.2.        No delay or omission by a party in exercising any right, remedy or
power under this Agreement or existing at law or in equity shall be construed as
a waiver thereof, and any such right, remedy or power may be exercised by such
party from time to time and as often as may be deemed expedient or necessary by
such party in its sole and absolute discretion.

14.3.        If Executive breaches any term or condition of the Covenants, and
upon notification by the Company of the exact nature of the breach Executive
does not remedy the breach within fifteen days (15) of such notification, then
as liquidated damages for such breach, Executive will pay the Company an amount
in cash equal to 175% of the Base Salary for a period equal to the greater of
(i) the number of months remaining in the Employment Term from the first breach
of the Covenants (the “Earliest Breach”) or (ii) six months.  Such amount will
be due immediately following the Earliest Breach and may be offset from any
obligation of the Company to the Executive; provided, however, that if such
amount is not promptly paid in full for any reason, interest will accrue on the
unpaid amount in the same manner and at the same rate(s) then applicable under
the Company’s primary credit facility.  Executive acknowledges that the
Covenants are reasonable and necessary to protect the legitimate interests of
the Company and its affiliates and, in particular, that the duration and
geographic scope of the Covenants are reasonable given the nature of this
Agreement and the position that Executive will hold within the Company. 
Executive further acknowledges that, if he breaches the Covenants: (a) the
actual damages caused by that breach are likely to be significant, but difficult
to determine precisely and (b) the remedy specified in this paragraph is not
intended as a penalty, but rather is intended as a good faith attempt by the
parties to estimate the actual damages that would be caused by such breach.

 

8

--------------------------------------------------------------------------------


 

14.4.        Employee agrees to disclose the existence and terms of the
Covenants to any employer that he works for during the period equal to the
greater of the Restricted Period or the one-year period following his
termination of employment for any reason.

15.   Beneficiaries/References.  Executive shall be entitled, to the extent
permitted under any applicable law, to select and change a beneficiary or
beneficiaries to receive any compensation or benefit payable under this
Agreement following Executive’s death by giving the Company written notice
thereof.  In the event of Executive’s death or a judicial determination of
Executive’s incompetence, reference in this Agreement to Executive shall be
deemed, where appropriate, to refer to Executive’s beneficiary, estate or other
legal representative.

16.   Withholding.  All payments under this Agreement shall be made subject to
applicable tax withholding, and the Company shall withhold from any payments
under this Agreement all federal, state and local taxes, as the Company is
required to withhold pursuant to any law or governmental rule or regulation. 
Except as specifically provided otherwise in this Agreement, Executive shall
bear all expense of, and be solely responsible for, all federal, state and local
taxes due with respect to any payment received under this Agreement.

17.   Regulatory Compliance.  The terms and provisions hereof shall be
conditioned on and subject to compliance with all laws, rules, and regulations
of all jurisdictions, or agencies, boards or commissions thereof, having
regulatory jurisdiction over the employment or activities of Executive
hereunder.

18.   Legal Fees.  Each party shall bear its own costs and expenses with respect
hereto.

19.   Guarantee.  It is a condition of Executive’s employment under this
Agreement that the Company’s obligations to Executive under Section 3.4(b) be
guaranteed by Hollywood Casino Corporation (“HCC”); provided, however, that HCC
shall have the right, but not the obligation, to secure comparable employment
for Executive at another of its or its affiliate’s properties in lieu of making
any payment by the Company under Section 3.4(b) or by HCC under the guarantee. 
To induce HCC to issue such guarantee, the Company agrees to enter into an
agreement with HCC that provides for the Company to post cash collateral (or
otherwise grant a security interest in a deposit account of control account of
the Company) to secure the Company’s reimbursement obligation to HCC under the
guarantee.

 

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this Agreement as of the date first above written.

 

 

HOLLYWOOD CASINO SHREVEPORT

 

 

 

 

By: HCS 1, INC., its managing

 

 

General partner

 

 

 

 

By:

  /s/ John Hull

 

Name:  John Hull

 

Title:  President and Chief Operating

 

 

Officer

 

 

 

 

EXECUTIVE

 

 

 

 

  /s/ Melvyn Thomas

 

Melvyn Thomas

 

 

 

10

--------------------------------------------------------------------------------


EXHIBIT A

 

Set forth below is a list of parishes in Louisiana and the municipalities in
other jurisdictions in which the Company owns or operates a gaming or
pari-mutuel facility:

 

Caddo Parish

Bossier Parish

 

 

11

--------------------------------------------------------------------------------